Citation Nr: 1216952	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to May 1988, and from December 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence of record does not establish that the Veteran has had hearing loss in the right ear as defined by VA regulations at any time during the period on appeal.

2.  On VA examination in June 2007, the Veteran had level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.385 (2011).

2.  The criteria for a compensable evaluation for left ear hearing loss have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for service connection for right ear hearing loss, and for a compensable evaluation for left ear hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to the Veteran's claim for service connection for right ear hearing loss, the Board finds that a VCAA letter dated February 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  

The February 2007 notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess, 19 Vet. App. 473.

With regard to the Veteran's claim for a compensable evaluation for left ear hearing loss, the Board notes that where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and private treatment records are all in the claims file.  The Veteran has not referenced any outstanding records for VA to obtain relating to his claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided with VA examinations relating to his hearing loss claims in June 2007 (audiology) and July 2007 (ENT).  The Board finds these VA examination reports are thorough and complete and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examination reports reflect that the examiners personally reviewed the claims file, examined the Veteran, and provided thorough rationale for the conclusions provided.  With regard to the Veteran's claim for a compensable evaluation for left ear hearing loss, the June 2007 and July 2007 VA examination reports provide sufficient detail to rate the Veteran under the applicable diagnostic criteria.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's left ear hearing loss since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not asserted that there is any deficiency in this regard in the VA examination report.  Moreover, the Board notes that the examiner did in fact discuss the impact of the hearing disability as reported by the Veteran, as the examiner noted that his greatest problem was communicating in the presence of background noise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537.

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

A.  Right Ear Hearing Loss

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for organic diseases of the nervous system, such as hearing loss, may additionally be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385 (2011). "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id.

The Veteran claims that he has right ear hearing loss as a result of acoustic trauma he experienced in service.

As an initial matter, the Board notes that the Veteran's DD Forms 214 reflect that he served as a military policeman (MP) during both of his periods of active service.  Based thereon, the RO, in previously granting service connection for left ear hearing loss and for tinnitus, has conceded acoustic trauma due to exposure to small arms fire and missiles.  Likewise, in light of the Veteran's military occupational specialty, the Board concedes acoustic trauma in service.

As noted above, VA has specifically defined what is meant by a hearing loss "disability" for service connection purposes.  See 38 C.F.R. § 3.385 (2011).  Because the June 2007 VA examination report reflects that none of the Veteran's right ear auditory thresholds exceed 26 decibels, and because his speech recognition score was greater than 94 percent (98 percent), he does not meet the criteria for a hearing loss disability in the right ear for VA purposes.  The Board notes that there is no other evidence of record reflecting auditory thresholds or Maryland CNC speech recognition scores meeting the requirements of 38 C.F.R. § 3.385.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Without a current diagnosis of hearing loss disability in either ear meeting the criteria set forth in 38 C.F.R. § 3.385, there may be no service connection for hearing loss.  See id.

The Board has considered all of the Veteran's lay statements, and the Board acknowledges that the Veteran is competent to report certain symptomatology, such as experiencing difficulty hearing in his right ear.  The Veteran is not competent, however, to diagnose himself with a hearing loss disability as defined by the criteria of 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

For these reasons, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.  There is not an approximate balance of positive and negative evidence, and, therefore, the benefit of the doubt rule is not for application. See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Initial rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Where, as in the instant case, an appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2011).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).

In an August 2007 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable rating (zero percent), effective January 25, 2007.  38 C.F.R. § 4.85 (2011).  The Veteran seeks a higher initial rating.

Most recently, the Veteran was provided with a June 2007 VA audiological examination, which report reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
LEFT
15
25
30
45
40
35

Speech recognition ability (using Maryland CNC word lists) was measured as 94 percent in the left ear.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level I hearing in the left ear. Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, level I hearing corresponds to a noncompensable disability rating (zero percent).

The Board acknowledges that a subsequent July 2007 VA examination report (ENT) was obtained to address the etiology of the Veteran's left ear hearing loss, but that does not include any audiometric data that may be used by the Board to rate the Veteran's disability.

In light of the above medical evidence of record, the Board finds that the Veteran's left ear hearing loss does not meet the criteria for a compensable evaluation.  Therefore, a compensable rating for left ear hearing loss is not warranted on a schedular basis.

The Board notes again that the ratings for disability compensation for hearing loss are generally determined by the mechanical application of the criteria in Table VI and Table VII (except, for example, to the extent that extraschedular rating is required).  See Lendenmann, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. 589.

In this regard, the Board notes that the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

The Veteran's complaints of hearing difficulty, particularly with respect to difficulty communicating in the presence of background noise, have already been considered under the numerical criteria set forth in the rating schedule.  Therefore, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the evidence is against the claim for a compensable evaluation for bilateral hearing loss.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).  Assignment of staged ratings has been considered and is not for application.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to a compensable evaluation for left ear hearing loss is denied.



REMAND

The Veteran claims that he has a low back condition as a result of lifting heavy objects in service in July 1990.  See Notice of Disagreement, August 2007.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran was provided with a VA examination relating to his claim in June 2007.  The examination report reflects that an x-ray of the Veteran's spine was normal.  The examiner recorded a diagnosis of intermittent low back strain, and opined that it is less likely as not that the Veteran's low back strain was related to service.  The examiner reasoned, in part, that a low back strain in adults is as common as the common cold and that almost all adults at one time or another will suffer with a low back strain.

Subsequently, an October 2007 MRI report from the University of Nebraska Medical Center reflects impressions of lumbarization of S1, degenerative changes, most prominently at L5/S1 where there is a disc protrusion, and congenitally short pedicles at all levels producing central canal narrowing.  

The Veteran's representative, in his February 2009 Form 646, has requested that in light of the October 2007 MRI findings, the Veteran's claim be remanded for a new VA examination.  In light of the above, the Board finds that a remand for a new VA examination is warranted, including in order to address the findings in the October 2007 private MRI report.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the nature and etiology of the Veteran's claimed low back condition.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, eliciting a history from the Veteran, and conducting a thorough examination, and identifying the nature of any current low back condition, the examiner should render an opinion as to whether it is at least as likely as not that any low back condition diagnosed on examination is related to the Veteran's service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that any low back condition identified on examination is not related to service, the examiner must explain, in detail, the reasoning behind this determination.  Please be sure to address the findings in the October 2007 MRI report from the University of Nebraska Medical Center.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


